Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment Entry
Applicant’s response to the Non-Final Office Action mailed 4/5/22 is acknowledged (paper filed 7/5/22). In the amendment filed therein claims 27, 43, and 44 were modified. New claims 60-63 were added while claims 1-26 and 47 have been canceled without prejudice or disclaimer. 
2.	Claims 34-42 and 48-59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/28/22. Currently claims 27-33, 43-46, and 60-63 are under consideration.
3.	Rejections and/or objections of record not reiterated herein have been withdrawn.
NEW GROUNDS OF REJECTIONS NECESSITATED BY AMENDMENTS

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or

composition of matter, or any new and useful improvement thereof, may obtain a patent therefor,

subject to the conditions and requirements of this title.




4. 	Claims 27-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or/and abstract idea) without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 27 is directed to: A method of detecting antibodies of a patient that are reactive to a
transplant donor organ, tissue, or cells, the method comprising:
(a) reducing the expression of at least one complement inhibitor by a cell or a population
of cells derived from a non-human animal or human organ, tissue, or cells by genetically
modifying the cell or population of cells; and
(b) detecting whether antibodies reactive to the genetically modified cell or
population of cells are present in a sample isolated from the patient by contacting the
genetically modified cell or population of cells from (a) with the sample and detecting lysis of the genetically modified cell or population of cells following said contact.

However, methods “detecting lysis of genetically modified cell or populations of cells” and “receiving a test result” are deemed mental process or abstract ideas that can be performed in the mind (comparison). There is not wet steps associated with the claims. Therefore, there is no actual integration of the judicial exception into a practical application. 
Since the claims do not require any physical testing in the detection and receiving, this is viewed as an abstract idea (mental process). The claims recites “judicial exceptions” as limiting elements or steps without reciting additional elements/steps that integrate the judicial exceptions into the claimed inventions such that the judicial exceptions are practically applied, and are sufficient to ensure that the claims amount to significantly more than the judicial exceptions themselves. 
The judicial exception include: “detecting and receiving” natural phenomena (antigen/antibody lysis complexes).” A claim that focuses on a judicial exceptions must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the judicial exceptions itself. See Mayo, 101 USPQ2d at 1966. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature/natural principles, natural phenomenon, and abstract ideas).
The recent Interim Eligibility Guidance addresses the subject matter eligibility analysis for all claims (i.e., machine, composition of matter, manufacture and process claims). The analysis is to be used for evaluating whether a claim is drawn to patent-eligible subject matter.
Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2.
Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test) for claims directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions).
In Step 2A, Prong 1 determine whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea, and
Step 2A, Prong 2 determine whether the claim recites additional elements that integrate the exception into a practical application of the exception


If the exception is not integrated into a practical application, then proceed to Step
2B determines whether the claim as a whole-amounts to significantly more than the exception.

Analysis of Claim 27:
I. 	The present claim is directed to a process so Step 1 is satisfied.
II. 	The present claims are directed to judicial exceptions? Wherein a detected
lysis antigen/antibody complex. This judicial exception includes mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Thus step 2A Prong 1 and Prong 2 is satisfied.
Claim 27 is directed to an abstract idea that is not integrated into a practical application (the comparison does not require actual wet lab procedures). The recited abstract ideas are insufficient to make an otherwise ineligible claim patent eligible without significantly more recited in the claim. The detection and comparison steps can be done by merely reviewing the data mentally and mentally identifying the presence or absence of the complex. See Bilski V. Kappos 95 USPQ2d
1001 (2010).  
Additionally, see Mayo Collaborative Services v. Prometheus Laboratories Inc. 101 USPQ2d 1961 (2012) at 1965, quoting Gottschalkv. Benson, 409 U.S. 63, 67 [175 USPQ 673] (1972). ("Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work."). 
Furthermore, the steps of “detecting and determining antibody reactivity” does not actually require an active step but encompasses abstract ideas and are insufficient to make an otherwise ineligible claims patent eligible, the claims are ineligible subject matter under 35 U.S.C. 101. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).

III. Step 2B, is to determine whether the claim as a whole amount to significantly more than the exception. The active method step of claim 27 is simply “reducing and contacting” genetically modified cells.
All of the additional claim elements listed are well-understood, routine, and conventional in this art. The active method steps of the claims are readily recognized in the art as routine. For instance, see Thielen et al. (Journal of Immunological Methods, Vol.456, 2018, pages 15-22). Thus, the active method steps of the present claims are conventional, well understood and routine. These steps are the activities that a scientist would have relied upon to achieve the goals of the invention.
The steps are interpreted as being drawn to mental steps and/or computer- implemented abstract ideas and are insufficient to make an otherwise ineligible claims patent eligible, the claims are ineligible subject matter under 35 U.S.C. 101. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al).
In the present claims there are no other active method steps that transform the process into an inventive application of the detecting and comparing steps.
In sum, when the relevant factors are analyzed, they weigh against the present claim amounting to significantly more than the judicial exceptions themselves. Accordingly, the claims do not qualify as eligible subject matter.
Response to Arguments
	Applicant contends that “new claims 60-63 are herein submitted wherein the detection of cell lysis is by a chemical method, a detecting device, or a combination thereof. Accordingly, claim 27, and new claims 60-62 dependent therefrom, and claim 43 and new claim 63 dependent should not be considered exclusively as a mental step that would otherwise render Claims 27 and 43 as including ineligible subject matter”. This argument was carefully considered but not found persuasive because claims 27-33 were not amended to recite that the cell lysis is by a chemical method, a detecting device, or a combination thereof. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claims 27-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thielen et al. (Journal of Immunological Methods, Vol.456, 2018, pages 15-22) in view of Lee et al. (US 2014/0099733) and further in view of Wang et al. (US 2016/0184391). 
Thielen et al. teaches (a) reducing the expression of at least one complement inhibitor by a population of cells derived from an animal by genetically modifying the population of cells (abstract “CRISPR/Cas9 was used to knockout (KO) complement regulatory proteins CD46, CD55 and/or CD59 in human HAP1 cells…We created single KO cell lines that completely lacked CD46, CD55, or CD59”) by transfecting the cells with an expression vector encoding a guide RNA specific for a complement inhibitor and CRISPR Cas9 (page 16, column 2, paragraph 5). “A pX330 vector ….containing CRISPR guide RNA (gRNA) CD46, CD55, or CD59…DNA Transfection Reagent …[was] used (ration 1:3) to transfect HAP1 cells”).
Thielen et al. differ from the instant invention in not specifically teaching steps (b) and (c). However, Lee et al. teach methods wherein cells are contacted with a sample of serum isolated from a patient desiring to receive a transplant donor organ (para [0002] “methods of screening HLA antibodies comprising detecting antibodies specific for native HLA antigens….methods of predicting whether a transplant recipient has an increased risk of rejection of the transplanted organ or has an increased risk for developing graft vs. host disease.”. para [0042] “methods of the invention are carried out with a serum sample obtained from a human subject. 
In preferred embodiments, the serum sample is obtained from a transplant or transfusion recipient”), and detecting lysis of the genetically modified population of cells, wherein lysis indicates if the patient desiring to receive the transplant organ expresses donor-reactive antibodies (para [0006] “Cell-based assays are the most widely accepted assay for cross-matching HLA antigens, and these assays are used to determine if a recipient has antibodies in their serum that are cytotoxic to the lymphocytes of a prospective donor…Exemplary standard procedures for cross-matching include complement dependent cytotoxicity tests (CDC)”). 
Thielen et al. and Lee et al. do not teach that lysis is detectable or increased when compared to a population of cells derived from the organ and not genetically modified to have a reduction in at least one expressed complement inhibitor.
Wang et al. teach procedure to prolong survival of a transplanted organ, as well as methods of preventing or attenuating rejection of a transplanted organ. In the methods an organ is contacted with an inhibitor of complement activity (e.g., a complement inhibitor) prior to transplantation. The methods also include administering to the allotransplant recipient an inhibitor of complement activity together with one or more immunosuppressants. A pretreatment with alternative complement inhibitor was found to be effective in improving graft survival and decreasing ischemia-reperfusion injury in animals. See abstract.
Wang et al. further disclose that the complement inhibition can be evaluated based on any methods known in the art, including for example, in vitro zymosan assays, assays for lysis of erythrocytes, immune complex activation assays, and mannan activation assays. Section 0092
Comparative analysis of lysis measurements with controls (positive, negative, background corrections, etc.) are taught as parameters that improve data output.  See sections 0148-0149.  Absent evident to the contrary, it is within the purview of a person of ordinary skill in the art to evaluate genetically modified cells as taught by Thielen et al. in the transplant donor lysis assays of Lee et al. and Wang et al. to determine transplantation risk.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a method as claimed because Thielen et al. teaches that reducing the expression of at least one complement inhibitor in human cells by genetically modifying the cells by transfecting an expression vector encoding a guide RNA specific for a complement inhibitor and CRISPR Cas9, Lee teaches contacting transplant donor cells with recipient serum for use on CDC assays to donor cell reactive antibodies, and Wang et al. teaches determining complement dependent cytotoxicity of a composition, wherein increased lysis of a cell can exemplify transplant or graft rejection. 
One skilled in the art would have been motivated to monitor the lysis on the genetically modified cells as a means for analyzing cytotoxicity in organ transplantation.

II.	Claims 43-46 and 60-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thielen et al. (Journal of Immunological Methods, Vol.456, 2018, pages 15-22) in view of Lee et al. (US 2014/0099733) and Wang et al. (US 2016/0184391) and further in view of Nguyen et al. (Xenotransplantation. 2011 ; 18(2): 94–107).
Please see Thielen et al. (Journal of Immunological Methods, Vol.456, 2018, pages 15-22) in view of Lee et al. (US 2014/0099733) and Wang et al. (US 2016/0184391) as set forth above. 


Thielen et al. (Journal of Immunological Methods, Vol.456, 2018, pages 15-22) in view of Lee et al. (US 2014/0099733) and Wang et al. (US 2016/0184391) differ from the instant invention in not specifically teaching that the donor is a pig or flow cytometry analyses.  
However, Nguyen et al. disclose that galactosyl transferase gene knock-out (GalTKO) swine offer a unique tool to evaluate the role of the Gal antigen in xenogenic lung hyperacute rejection. The amount of antibodies inducing complement-dependent lysis of GalTKO cells was measured in peripheral blood mononuclear cells isolated from wild-type and GalTKO pigs then incubated with heat inactivated serum followed by complement, and cytotoxicity was quantified at various dilutions (1:2 to 1:512) by staining with 7-amino-actinomycin D (7-AAD). Results were expressed as the per cent of cell lysis determined at the 1:2 serum dilution, corrected for background cytotoxicity in the absence of complement. See page 4.  Antibodies were measured by flow cytometry, ELISA, or protein arrays. See pages 4-6. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to evaluate pig donors in flow cytometry measurements in the transplant techniques of Thielen et al. in view of Lee et al. and Wang et al. because Nguyen et al. demonstrated that galactosyl transferase gene knock-out (GalTKO) swine offer a unique tool to evaluate the role of the Gal antigen in xenogenic lung hyperacute rejection. See abstract and page 1. 



Response to Arguments
Applicant argues that Offener et al. teach away from the approach used by Thielen alone. or in combination with Lee. This argument was carefully considered along with Applicants claim amendments; and were found persuasive. New rejections are presented herein to address the deficiencies noted by Applicant. 

6.	For reasons aforementioned, no claims are allowed.

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook whose telephone number is 571-272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen 
571-272-0816
8/7/22

/LISA V COOK/Primary Examiner, Art Unit 1642